Citation Nr: 0416049	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-30 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

In a September 1977 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for a seizure disorder.  The veteran 
was notified of that decision and did not appeal, and the 
September 1977 decision is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 19.153 (1977).

The veteran again claimed entitlement to service connection 
for a seizure disorder, and in a January 2002 decision the RO 
determined that new and material evidence had not been 
submitted to reopen that claim.  The veteran perfected an 
appeal of the January 2002 decision, which is now before the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
seizure disorder in September 1977, and that decision became 
final in the absence of an appeal.

2.  The evidence received subsequent to the September 1977 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether a 
seizure disorder was incurred or aggravated during service, 
and it need not be considered in order to fairly decide the 
merits of the veteran's claim.


CONCLUSION OF LAW

The September 1977 rating decision in which the RO denied 
entitlement to service connection for a seizure disorder is 
final, new and material evidence has not been submitted, and 
the claim is not reopened.  38 U.S.C. § 4005(c) (1976); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 19.153 (1977); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a seizure disorder that pre-
existed service, but was aggravated as the result of being 
struck by lightening while in service.


Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in October 2001 by informing him of 
the provisions of the VCAA and the specific evidence required 
to substantiate his claim for service connection.  The RO 
also informed him of the information and evidence that he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  The 
RO instructed him to identify any evidence that was relevant 
to his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.

As will be more fully explained below, the Board has 
determined that evidence that is both new and material has 
not been received, and the claim of entitlement to service 
connection for a seizure disorder is not reopened.  Because 
the veteran's claim was filed prior to August 2001, VA has no 
duty to assist the veteran in developing the evidence in 
support of his claim.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1977).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
In addition, all of the evidence received since the last 
final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.


Factual Background

The veteran's service medical records disclose that when 
examined on entering service, he reported a history of 
dizziness or fainting spells.  In commenting on that report 
the examiner found that the report of dizziness, leg cramps, 
and dyspnea was not significant, and no neurological 
abnormalities were found on examination.  During an October 
1967 flight physical the veteran again reported a history of 
dizziness or fainting spells.  The examiner elaborated on 
that history by noting that the veteran had experienced 
syncope on two occasions, one of which was thought to be 
caused by carbon monoxide poisoning.  The second was 
considered a vaso-vagal episode, and a medical evaluation at 
the time of the episode had been negative.  Physical 
examination in October 1967, and again in January 1969, 
revealed no neurological abnormalities.

In February 1969 the veteran asked to be relieved from a 
change of command ceremony because, with prolonged standing, 
his "flat feet cut off all circulation from the waist down" 
and caused him to black out.  The examining physician noted 
the results of the January 1969 physical examination, which 
showed the veteran to be in good health.  The physician found 
no evidence to support the veteran's complaint of dizziness, 
and explained to him that flat feet did not cut off the 
circulation.  The physician entered a finding of questionable 
malingering.  On further discussion the veteran insisted on 
seeing an orthopedist.  The orthopedist also found that 
having flat feet would not cause the veteran to lose 
consciousness.

A July 1969 treatment record indicates that the veteran then 
reported having received a shock when the helicopter on which 
he was working was struck by lightening.  Examination of his 
heart showed regular rate and rhythm, no abnormalities were 
otherwise documented, and no treatment was given.  A periodic 
examination in January 1970, and examination on separation 
from service in July 1970, revealed no relevant 
abnormalities.

The veteran initially claimed entitlement to VA compensation 
benefits in June 1977, which included a claim for a seizure 
disorder.  Evidence submitted in conjunction with that claim 
included an August 1977 VA hospital summary, which shows that 
the veteran was hospitalized from June to August 1977 for the 
treatment of alcohol addiction.  There is no reference in 
that hospitalization report to the veteran having a seizure 
disorder.

Based on the evidence shown above, in the September 1977 
rating decision the RO denied entitlement to service 
connection for a seizure disorder.  The RO denied service 
connection because there was no evidence of seizures during 
service, and there was a report of seizures pre-existing 
service.

The evidence received following the September 1977 decision 
includes a July 1979 emergency room treatment record 
indicating that the veteran was taken to the emergency room 
because he had been struck in the left arm with an iron pipe.  
He then reported a history of seizures, but did not indicate 
whether he was taking medication for the seizures.  The 
medical record does not document any findings regarding a 
seizure disorder.

The July 1979 treatment record is cumulative and redundant of 
the evidence of record in September 1977, in that the service 
medical records document the veteran's reported history of 
having seizures.  Because the evidence is not new, the Board 
need not consider whether it is material to the issue on 
appeal.  See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 
(1999) (if the Board finds that newly presented evidence is 
cumulative of evidence previously considered, the issue of 
materiality need not be addressed).  

Private and VA medical records show that the veteran incurred 
head trauma in October 1979 resulting in a skull fracture and 
intracerebral hematoma, for which he underwent a craniectomy.  
On admission to the VA hospital for rehabilitation in 
November 1979, he was noted to have a history of seizures, 
which occurred twice a year.  The seizures were then well 
controlled with Dilantin.  The medical records do not reflect 
the onset of the seizure disorder.

The report of a January 1980 VA neurological examination, 
which was conducted in conjunction with the veteran's claim 
for nonservice-connected pension benefits, shows that the 
residuals of the head injury included chronic brain syndrome, 
left hemiparesis, and a left-sided sensory deficit.  During 
the examination the veteran reported having had grand mal 
seizures since the age of 14 years, which occurred two or 
three times a year until six months previously.  For the 
previous six months the seizures had been controlled, and the 
veteran was then taking Dilantin for the seizures.  The 
examiner also noted that the veteran had been a heavy drinker 
and that there was a possibility of alcoholic hallucinosis, 
but that he had stopped drinking three years previously.

The VA and private treatment records and the report of the VA 
examination are new, because the evidence previously of 
record did not show that the veteran actually had a seizure 
disorder that required medical treatment.  The evidence is 
not material, however, because it does not relate to the 
issue on appeal, that being whether the seizure disorder had 
its onset during service or was aggravated during service.  
The service medical records reflect the veteran's report on 
entering service of suffering from dizziness or fainting 
spells, so that his allegation of having had "seizures" 
since the age of 14 years is cumulative and redundant of the 
evidence previously of record.

In an April 1994 statement the veteran asserted that on 
entering service he was shown to have pes planus, a 
circulation problem in his feet, and seizures.  He claimed 
that the circulation problem caused him to experience 
"seizures," which he referred to as "blackout spells."  He 
also claimed to have been hospitalized in service for the 
seizures, at which time he was given a "battery of tests" 
and was given the diagnosis of epilepsy.  He also reported 
having taken Dilantin for the previous 15 years; i.e., since 
1979.

The veteran's assertion that circulation problems caused him 
to have blackout spells during service is cumulative of the 
evidence documented in his service medical records, which 
show that he made the same assertions while in service.  

His claim to have been given the diagnosis of epilepsy while 
in service is new, in that he has not previously made that 
assertion.  For the sake of determining whether new evidence 
is material, it is generally presumed to be credible.  Evans, 
9 Vet. App. at 283.  An exception to that general rule 
exists, however, if the evidence is patently incredible.  See 
Duran v. Brown, 7 Vet. App. 216, 220 (1994).  The veteran in 
this case has asserted that he underwent a medical evaluation 
in service and was given the diagnosis of epilepsy.  His 
service medical records show that he underwent multiple 
evaluations and was given no diagnosis, other than 
questionable malingering.  His statement of having been 
diagnosed with epilepsy while in service is, therefore, 
patently incredible.  For that reason the Board finds that 
his statement is not new and material.

In an August 2000 statement the veteran reported that in the 
summer of 1969 there was a lightening strike, following which 
he was hospitalized and underwent testing (electrocardiogram, 
electroencephalogram, etc.  He also reported that following 
his separation from service he started having grand mal 
seizures.  He then stated that he had been taking Dilantin, 
then Tegretol, since 1979.

The August 2000 statement is also new, in that it documents 
the veteran's report of the onset of grand mal seizures (he 
had previously reported a history only of "dizziness" or 
"blackout spells").  The evidence is not material, however, 
because it does not show that the in-service testing resulted 
in any abnormal findings, that he started having grand mal 
seizures while still in service, or that he received any 
medication for seizures in service.  The assertions are not, 
therefore, material to the issue of whether a seizure 
disorder had its onset or was aggravated during service.

In support of his current claim the veteran submitted 
statements from two individuals in which they attested to 
witnessing him having seizures beginning in 1985.  Although 
new, those statements are not material because they do not 
document the occurrence of any seizures during or shortly 
following the veteran's separation from service.

He also submitted a May 2002 medical report in which his VA 
physician stated that the veteran was treated in the 
Neurology Clinic for a seizure disorder.  He had a known 
seizure disorder since the age of 12 years, and reported 
having suffered a lightening injury in 1968, following which 
his seizures "flared up" (according to the veteran).  The 
physician provided the opinion that a lightening injury could 
cause the seizure disorder to "flare up" if it damaged the 
brain, but that there was no indication by history of a brain 
injury, in that the veteran did not report having lost 
consciousness or suffered a neurological deficit.  The 
physician stated that for that reason he was uncertain about 
the claimed relationship between the lightening and a flare 
up of seizures.  The physician noted that the veteran denied 
seeking any medical treatment when he experienced this 
"flare up" of seizures, and that he was not using anti-
seizure medication regularly.  The physician found that the 
seizure disorder had been well controlled, with no 
recurrence, for over 20 years.

The May 2002 medical report is also new, in that the evidence 
of record at the time of the September 1977 decision did not 
document a current medical diagnosis of a seizure disorder.  
The evidence is not material, however, because it does not 
show that the lightening strike in service caused or 
exacerbated any pre-existing seizure disorder; the VA 
neurologist found that the lightening had not caused any 
brain injury, in that the veteran did not report having lost 
consciousness or suffered a neurological deficit.  For that 
reason the neurologist was unable to provide an opinion 
regarding the claimed relationship between the lightening and 
an exacerbation of the claimed seizure disorder.  Because the 
medical statement does not reflect a positive relationship 
between an in-service injury and the current disability, it 
is not relevant to the issue of whether the veteran's seizure 
disorder was incurred in or aggravated by active service.

The veteran also presented a June 2002 medical report from a 
private neurologist in which the neurologist noted that the 
veteran reported having had seizures since the age of 
14 years, which he described as blackouts.  The seizure 
disorder was not diagnosed until he entered high school, at 
which time he was given medication.  He stopped taking the 
medication and entered service, when he continued to have a 
seizure every one to two months.  He also reported having 
been struck by lightening while in service, and "soon 
after" started having generalized tonic-clonic seizures.  He 
was then given Dilantin, which was switched to Tegretol, and 
had been seizure-free for 20 years.  The neurologist found 
that the veteran's history was consistent with absence/atonic 
type seizures, followed by generalized tonic-clonic seizures.  
He stated that it was possible for the epilepsy to have been 
aggravated by the lightening injury.

At the time the veteran entered service, and on multiple 
occasions thereafter, he reported a history of dizziness and 
fainting spells.  To the extent the opinion of the private 
neurologist is based on that reported history, the June 2002 
medical report is not new and material.  See Molloy v. Brown, 
9 Vet. App. 513, 516 (1996) (a doctor's opinion that is based 
on the veteran's reported history is not new and material if 
the veteran's reported history was previously considered and 
rejected).  The neurologist also based his opinion on the 
veteran's report of having experienced tonic-clonic seizures 
"soon after" the lightening strike, which were treated by 
Dilantin.  That report is refuted by the contemporaneous 
service medical records, which show no objective evidence of 
a seizure disorder during service.  Because the opinion that 
the veteran had epilepsy that was possibly aggravated by the 
lightening strike was based on the veteran's reported 
history, and not his documented history, the medical opinion 
is not probative.  See Reonal v. Brown, 5 Vet. App. 458 
(1993) (an opinion that is based on an inaccurate factual 
premise has no probative value).  Because the medical opinion 
has no probative value, it cannot constitute new and material 
evidence.

In summary, although some of the evidence submitted by the 
veteran subsequent to the September 1977 decision is new, it 
is not material.  The evidence is not material because it is 
not probative of the issue being considered, that being 
whether the veteran has a seizure disorder that had its onset 
during service, or pre-existed service and was aggravated 
during service.  The Board notes that none of the medical 
evidence indicates that any health care professional has 
actually witnessed the veteran having a seizure, or that his 
reported symptoms are supported by any objective evidence of 
pathology.  For these reasons the Board finds that evidence 
that is both new and material has not been submitted, and the 
claim of entitlement to service connection for a seizure 
disorder is not reopened.

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a seizure 
disorder is not reopened.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



